UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-22135 Academy Funds Trust (Exact name of registrant as specified in charter) 123 South Broad Street Philadelphia, PA 19109 (Address of principal executive offices) (Zip code) Jonathan Kopcsik Stradley Ronon Stevens & Young, LLP 2600 One Commerce Square Philadelphia, PA 19103 (Name and address of agent for service) 215-979-3754 Registrant's telephone number, including area code Date of fiscal year end: December 31, 2013 Date of reporting period:June 30, 2013 Item 1. Reports to Stockholders. SEMI-ANNUAL REPORT INNOVATOR MATRIX INCOME® FUND Class A (IMIFX) Class I (IMIIX) June 30, 2013 ACADEMY FUNDS TRUST ACADEMY FUNDS TRUST Dear shareholders, The opening quarter of the new year was exciting and profitable for the Innovator Matrix Income® Fund.It began with a dramatic announcement that the “Fiscal Cliff” of expiring tax cuts and major government spending restraints would be ameliorated by a modest tax increase and postponement of major cuts.This was greeted in the market as positive for the economy and an enormous relief for economically sensitive securities in the portfolio.In addition, it relieved apparent (misplaced) market concern that reform of the corporate tax code could adversely affect security types which are currently exempt from federal corporate income tax.We believe that interest in these income producing securities may also have been bolstered by concerns expressed by many investment analysts that bond rates were at historic lows and could only rise, increasing the risk in traditional bond portfolios. Within the Fund, the greatest gains were realized by economically sensitive holdings such as Energy Transfer Partners, BP Prudhoe Bay Royalty Trust, and a variety of smaller holdings with similar characteristics.Our mortgage REIT holdings such as American Capital Agency Corp. and American Capital Mortgage Investment Corp. also posted strong returns.Medical Properties Trust, an equity REIT, was another major winner in which we took profits during the quarter.New purchases during the quarter included a pipeline related MLP; a business development company; a refining MLP; and a diversified mortgage REIT.These changes did not significantly alter the sectoral diversification of the portfolio. In stark contrast to the first quarter, the investment story of the second quarter was the dramatic collapse of the U. S. bond market, prompted by the tale of the “taper” of bond purchases by the U. S. Federal Reserve as told by its Chairman, Ben Bernanke.Continuing the strong momentum from the first quarter, virtually all assets—our Fund included—continued upward through April and peaked early in May.A harbinger of what was to come came in Bernanke’s Congressional testimony on May 22, in which he alluded to the likelihood that the Fed would “taper” the pace of its aggressive purchases of bonds, or quantitative easing, which have had the effect of providing surplus cash to asset markets and bolstering asset prices.The pivot point of this dynamic came on June 19, when Bernanke—following a regularly scheduled major Fed meeting—described in detail the likely timing (contingent upon continued strong economic activity) for the gradual decline of bond purchases.Although little in this speech was different from prior Fed statements, its prominence and explicit nature were apparently enough to frighten a significant element of bondholders who were speculating that Fed support for this market would be even more expansive. Although we believe only a modest portion of the Fund’s portfolio stood to be adversely affected on a fundamental basis by these developments, the sudden increase in risk free interest rates served to draw money from almost all asset classes, which declined sharply in this period.As is our style, we used this opportunity to reduce holdings we feel are likely to be adversely affected long term—such as mortgage REITs and closed-end funds invested in emerging market debt—and increase holdings in areas likely to benefit (and 3 ACADEMY FUNDS TRUST which were also depressed), such as equity REITs, business development companies, and private equity partnerships.These changes are reflected in the quarter-end statistics. Within the Fund, the greatest declines were experienced among mortgage REITs such as Annaly Capital Management and closed-end funds invested in emerging market debt instruments, such as the Morgan Stanley Emerging Market Domestic Debt Fund, both of which were sold during the quarter.At the same time, gains were scored by energy and economically sensitive holdings such as the BP Prudhoe Bay Royalty Trust and Seadrill Limited.Major new purchases during the quarter included holdings we believe will be especially well positioned to prosper in a world of higher bond rates and better economic growth, such as EPR Properties, an equity REIT which manages entertainment related properties; and private equity partnership KKR & Company LP.Although these market developments prompted us to make changes to the portfolio, we would like to stress that these moves were fairly modest in the context of the total portfolio.The bulk of our holdings had already been chosen in anticipation of the potential for better growth and higher interest rates, and we expect them to perform well on a fundamental basis once the current market turbulence subsides. As of June 30, 2013, the greatest concentration in the Fund was in high-yielding security types which in our judgment should benefit from moderate growth in the U. S. economy, accompanied by modest inflation. These securities included closed-end high yield corporate bond funds; closed-end funds focused on convertible and preferred securities; master limited partnerships operating energy pipelines, tankers, and refineries; private equity partnerships; business development companies making investments in middle market companies; and a few very high-yielding common stocks. The second major concentration in the Fund was in securities which we anticipate should benefit from growth in the economy accompanied by higher commodity and asset prices. We believe that while inflation measured by the Consumer Price Index is likely to be well contained, we may witness higher prices for many basic commodities due to growth in emerging economies. Accordingly, the portfolio holds significant positions in securities which have traditionally benefited from these trends, such as royalty trusts owning iron ore, oil, gas, and coal; equity REITs; and closed-end funds which own the debt of emerging market governments and companies. In the aftermath of the backup in U. S. bond rates (and, consequently the dollar) we reduced our emphasis in this sector on non dollar assets such as emerging market debt, and increased our weighting in dollar based assets such as equity REITs. A small portion of the portfolio consists of cash-related securities which may benefit from higher short-term interest rates, and some money market holdings. We expect short-term rates to stay very low for at least the next three years, as stated by the U. S. Federal Reserve, so we see little opportunity in this sector of the Matrix. In light of the somewhat greater chance of higher rates in the future due to the Federal Reserve’s stated policies, however, we anticipate that we will see greater opportunities and representation in this sector as we move forward. 4 ACADEMY FUNDS TRUST The other small component of the portfolio consists of holdings of bond-like securities which have high yields and which are sustainable in our estimation even if the U. S. economy slows. This portion of the portfolio consists primarily of mortgage based REITs, some of which hold residential mortgages; some of which hold mortgages on revenue producing commercial properties; and some of which own portfolios which include all of these mortgage types. Due to the gradually declining attractiveness of bonds on a long-term basis, our allocation to this sector has been gradually declining for over a year. We made further reductions here in the quarter just passed. For the foreseeable future, we anticipate a low allocation to this quadrant focused only on opportunistic or special situations. We always emphasize, however, that the overall balance of the Fund is more important than our shorter-term emphasis on any particular sector. This breadth across high income exchange traded securities is intended to provide a robust and stable income at the portfolio level which can be maintained within a broad possible range of economic scenarios, rather than to make an investment commitment which depends on a particular economic or market outlook. At this writing, the recent bond market turmoil appears to be subsiding. Based on signs of continued strength in the U. S. economy, we believe that the portfolio is well positioned to achieve its objectives. Should fundamental conditions materially change, we will adjust the portfolio to target a continuation of high levels of income while endeavoring to minimize any significant long-term risk to principal. In addition to monitoring economic conditions and the sectoral concentrations in the Fund, our research program is constantly reviewing individual holdings and possible alternatives. We are prepared at any time to substitute fresh individual ideas for existing holdings whenever their risk/reward opportunity appears more attractive. While no guarantees are possible in any investment management endeavor, be assured that the main objective of our portfolio discipline is to target current income and, as a secondary objective, long-term capital appreciation – regardless of the economic scenario. Thank you for your interest in the Innovator Matrix Income® Fund. Sincerely, Steven Carhart Portfolio Manager The Fund does not receive the same tax benefits of a direct investment in an MLP. Any tax or legal advice provided is not an exhaustive interpretation of some of the current income tax regulations. Investors must consult their tax advisor or legal counsel for advice and information concerning their particular situation. Neither the fund nor any of its representatives may give legal or tax advice. Past performance does not guarantee future results. 5 ACADEMY FUNDS TRUST Mutual fund investing involves risk; principal loss is possible. Along with general market risks, investors should also note that the Innovator Matrix Income® Fund is classified as non-diversified and may be more volatile than diversified funds that hold a greater number of securities. The Fund may invest in securities of foreign companies, which can be more volatile, less liquid and subject to risk of currency fluctuations. Additionally, the Fund may invest in smaller companies, which may involve additional risks such as limited liquidity and greater volatility than with larger companies. It may also invest in debt securities which typically decrease when interest rates rise. This risk is usually greater for longer-term debt securities. Lower-rated and non-rated securities present a greater risk of loss to principal and interest than higher-rated securities. Closed-end funds are subject to additional risks that do not apply to conventional mutual funds, including the risks that the market price of a closed-end fund’s shares may trade at a discount to its net asset value, an active secondary trading market may not develop or be maintained, or trading may be halted by the exchange on which they trade, which may impact the Fund’s ability to sell its shares. Closed-end funds and exchange-traded funds may experience many of the same risks associated with individual securities. Holders of the units of master limited partnerships have more limited control and limited rights to vote on matters affecting the partnership. There are also certain tax risks associated with an investment in units of master limited partnerships. The Fund does not receive the same tax benefits of a direct investment in a master limited partnership. The Fund may have concentrations in REITs and real estate securities with additional risks such as declines in the value of real estate and increased susceptibility to adverse economic or regulatory developments. Royalty trusts are subject to additional risks such as: cash-flow fluctuations and revenue decreases due to a sustained decline in demand for crude oil, natural gas and refined petroleum products, risks related to economic conditions, higher taxes or other regulatory actions that increase costs for royalty trusts. Investments in foreign securities involve greater volatility and political, economic and currency risks and differences in accounting methods. These risks are greater in emerging markets. Diversification does not assure a profit or protect against loss in a declining market. The above discussion is not intended to be a forecast of future events, a guarantee of future results and should not be considered a recommendation to buy or sell any security. The Consumer Price Index (CPI) is a measure that examines the weighted average of prices of a basket of consumer goods and services.Changes in the CPI are used to assess price changes associated with the cost of living. Fund holdings and sector allocations are subject to change at any time and should not be considered a recommendation to buy or sell any security.Please refer to the Schedule of Investments in this report for a complete list of fund holdings. Must be preceded or accompanied by a prospectus. Academy Funds are distributed by Quasar Distributors, LLC. 6 ACADEMY FUNDS TRUST Index Comparison The following chart compares the value of a hypothetical $10,000 investment in the Innovator Matrix Income® Fund – Class A from its inception (January 31, 2012) to June 30, 2013 as compared with the S&P 500® Total Return Index and Barclays U.S. Aggregate Bond Index.* Innovator Matrix Income® Fund – Class A Growth of a Hypothetical $10,000 Investment at June 30, 2013 vs. S&P 500® Total Return Index and Barclays U.S. Aggregate Bond Index Annualized total returns For the periods ended June 30, 2013 Three Six Twelve Since Month Month Month Inception Innovator Matrix Income® Fund** Class A: Without sales load -3.83% 4.97% 7.07% 4.57% Class A: With sales load -9.34% -1.08% 0.94% 0.28% S&P 500® Total Return Index 2.91% 13.82% 20.60% 18.01% Barclays U.S. Aggregate Bond Index -2.32% -2.44% -0.69% 0.55% * The growth of the Innovator Matrix Income® Fund – Class A does not reflect the maximum 5.75% sales load.If the growth reflected the sales load, it would be less than what is shown. ** The Innovator Matrix Income® Fund launched an I class on April 2, 2013.The cumulative return since inception for the I Class was -3.02%.Over the same period, the return of the S&P 500® Total Return Index and Barclays U.S. Aggregate Bond Index was 2.83% and -2.37%, respectively. Performance data quoted represents past performance and does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling 1-877-386-3890. 7 ACADEMY FUNDS TRUST Index Comparison (Continued) The line graph and performance table do not reflect the deduction of taxes that a shareholder may pay on fund distributions or the redemption of Fund shares.Total return calculations reflect the effect of the Advisor’s expense limitation agreement for the Fund.Returns shown for the Fund and the S&P 500® Total Return Index include the reinvestment of all dividends, if any.The Barclays U.S. Aggregate Bond Index is a total return index which reflects the price changes and interest of each fixed income security in the index. The S&P 500® Total Return Index is an unmanaged, capitalization-weighted index generally representative of the U.S. market for large capitalization stocks. The Barclays Aggregate Bond Index is an unmanaged, capitalization-weighted index generally representative of the market for investment grade U.S. government and U.S. corporate debt securities. The Fund’s portfolio holdings may differ significantly from the securities held in the relevant index and, unlike a mutual fund, the performance of an unmanaged index does not reflect deductions for transaction costs, taxes, management fees or other expenses. You cannot invest directly in an index. 8 ACADEMY FUNDS TRUST Innovator Matrix Income® Fund Investments by Security Type as of June 30, 2013 (as a Percentage of Total Investments) 9 ACADEMY FUNDS TRUST Expense Example For the Period Ended June 30, 2013 (Unaudited) As a shareholder of the Fund, you incur two types of costs: (1) ongoing costs, including management fees, distribution and shareholder servicing (12b-1) fees, and other Fund expenses; and (2) transaction costs, including sales charges (loads) on purchase payments.This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period from January 1, 2013 to June 30, 2013. Actual Expenses The table below provides information about actual account values and actual expenses.You may use the information in this line, together with the amount you invested, to estimate the expenses you paid over the period.Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 equals 8.6), then multiply the result by the number in the applicable line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during the period. Expenses paid Beginning Ending during the account value account value period ended Innovator Matrix Income® Fund Class A $6.86* Class I $ 969.80 $2.64** * Expenses are equal to the Fund’s annualized expense ratio, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the six month period). ** Expenses are equal to the Fund’s annualized expense ratio, multiplied by the average account value over the period, multiplied by 89/365 (to reflect the period since inception). Hypothetical Example for Comparison Purposes The table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return.The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period.You may use this information to compare the ongoing costs of investing in the Fund with other funds.To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds. 10 ACADEMY FUNDS TRUST Expense Example For the Period Ended June 30, 2013 (Unaudited) (Continued) Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads).Therefore, the table below is useful in comparing the ongoing costs only, and will not help you determine the relative total costs of owning different funds.In addition, if these transactional costs were included, your costs could have been higher. Expenses paid Beginning Ending during the account value account value period ended Innovator Matrix Income® Fund Class A $6.76* Class I $2.69** * Expenses are equal to the Fund’s annualized expense ratio, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the six month period). ** Expenses are equal to the Fund’s annualized expense ratio, multiplied by the average account value over the period, multiplied by 89/365 (to reflect the period since inception). 11 ACADEMY FUNDS TRUST Innovator Matrix Income® Fund Schedule of Investments – June 30, 2013 (Unaudited) Shares Value REAL ESTATE INVESTMENT TRUSTS – 21.09% Diversified – 3.87% EPR Properties $ Health Care – 4.00% Senior Housing Properties Trust Hotels – 3.86% Hospitality Properties Trust Mortgage – 9.36% American Capital Mortgage Investment Corp. American Capital Agency Corp. Apollo Commercial Real Estate Finance, Inc. Invesco Mortgage Capital, Inc. TOTAL REAL ESTATE INVESTMENT TRUSTS (Cost $25,769,756) $ COMMON STOCKS – 11.40% Printing and Related Support Activities – 3.57% R.R. Donnelley & Sons Co. $ Support Activities for Mining – 4.06% Seadrill Ltd. Wired Telecommunications Carriers – 3.77% Frontier Communications Corp. TOTAL COMMON STOCKS (Cost $11,129,807) $ MASTER LIMITED PARTNERSHIPS – 30.27% Death Care Services – 2.34% StoneMor Partners L.P. $ Deep Sea, Coastal, and Great Lakes Water Transportation – 4.71% Navios Maritime Partners L.P. The accompanying notes are an integral part of these financial statements. 12 ACADEMY FUNDS TRUST Innovator Matrix Income® Fund Schedule of Investments – June 30, 2013 (Unaudited) (Continued) Shares Value MASTER LIMITED PARTNERSHIPS (Continued) Deep Sea, Coastal, and Great Lakes Water Transportation – (Continued) Teekay LNG Partners L.P. $ Natural Gas Distribution – 3.97% Energy Transfer Partners L.P. Oil and Gas Extraction – 3.89% Vanguard Natural Resources, LLC Other Financial Investment Activities – 4.02% KKR & Co. L.P. Pesticide, Fertilizer, and Other Agricultural Chemical Manufacturing – 1.69% CVR Partners L.P. Petroleum and Coal Products Manufacturing – 1.79% CVR Refining L.P. Pipeline Transportation of Crude Oil – 1.87% Nustar Energy L.P. Pipeline Transportation of Natural Gas – 4.18% Niska Gas Storage Partners, LLC PVR Partners L.P. Support Activities for Water Transportation – 1.81% Martin Midstream Partners L.P. TOTAL MASTER LIMITED PARTNERSHIPS (Cost $30,595,389) $ ROYALTY TRUSTS – 6.55% Iron Ore Mining – 1.89% Mesabi Trust $ The accompanying notes are an integral part of these financial statements. 13 ACADEMY FUNDS TRUST Innovator Matrix Income® Fund Schedule of Investments – June 30, 2013 (Unaudited) (Continued) Shares Value ROYALTY TRUSTS – (Continued) Petroleum and Coal Products Manufacturing – 4.66% BP Prudhoe Bay Royalty Trust $ TOTAL ROYALTY TRUSTS (Cost $7,644,888) $ BUSINESS DEVELOPMENT COMPANIES – 9.63% Closed-end Funds – 9.63% Ares Capital Corporation $ Fifth Street Finance Corp. Prospect Capital Corp. TOTAL BUSINESS DEVELOPMENT COMPANIES (Cost $10,260,543) $ INVESTMENT COMPANIES – 16.86% Closed-end Funds – 16.86% Avenue Income Credit Strategies Fund $ Blackrock Corporate High Yield Fund V Blackrock Debt Strategies Fund, Inc. Eaton Vance Limited Duration Income Fund First Trust Aberdeen Global Opportunity Fund Nuveen Diversified Currency Opportunities Fund Nuveen Preferred Income Opportunities Fund Western Asset Global High Income Fund TOTAL INVESTMENT COMPANIES (Cost $19,181,706) $ Total Investments (Cost $104,582,089) – 95.80% Other Assets in Excess of Liabilities – 4.20% TOTAL NET ASSETS – 100.00% $ Percentages are stated as a percent of net assets. The accompanying notes are an integral part of these financial statements. 14 (This Page Intentionally Left Blank.) 15 ACADEMY FUNDS TRUST Statement of Assets and Liabilities June 30, 2013 (Unaudited) Innovator Matrix Income® Fund Assets: Investments, at value* $ Receivable for investments sold Receivable for fund shares sold Dividends, interest and other receivables Prepaid expenses Total Assets Liabilities: Payable for fund shares redeemed Distribution payable Payable to Adviser Due to custodian Accrued 12b-1 fees – Class A Accrued expenses and other liabilities Total Liabilities Net Assets $ Net Assets Consist of: Capital stock $ Undistributed net investment income ) Accumulated net realized loss ) Net unrealized depreciation on investments ) Net Assets $ Class A: Shares of beneficial interest outstanding (unlimited shares without par value authorized) Net Assets Net asset value price per share $ Maximum offering price per share(1) $ Class I: Shares of beneficial interest outstanding (unlimited shares without par value authorized) Net Assets Net asset value price per share $ * Cost of investments $ Includes a sales load of 5.75% (see Note 7). The accompanying notes are an integral part of these financial statements. 16 ACADEMY FUNDS TRUST Statement of Operations For the Period Ended June 30, 2013 (Unaudited) Innovator Matrix Income® Fund Investment Income: Dividends $ Interest Expenses: Investment advisory fee Professional fees Administration fee Fund accounting fees Transfer agent fees and expenses 12b-1 fees – Class A Trustee fees and expenses Printing and mailing expense Custody fees Insurance expense Registration fees Other expenses Total expenses before expense limitation Less:Advisory fees waived ) Net expenses Net Investment Income Realized and Unrealized Gain/(Loss): Net realized loss on investments ) Net change in unrealized depreciation on investments Net realized and unrealized loss on investments ) Net Increase in Net Assets Resulting from Operations $ The accompanying notes are an integral part of these financial statements. 17 ACADEMY FUNDS TRUST Statement of Changes in Net Assets Innovator Matrix Income® Fund From January 31, 2012 From January 1, 2013 (Inception Date) to June 30, 2013 to December 31, 2012 (Unaudited) Operations: Net investment income $ $ Net realized loss on investments ) ) Net change in unrealized depreciation on investments ) Net increase in net assets resulting from operations Dividends and distributions to shareholders: Net investment income – Class A ) ) Net investment income – Class I ) — Total dividends and distributions ) ) Fund Share Transactions: Class A Shares Proceeds from shares sold Shares issued to holders in reinvestment of dividends Cost of shares redeemed* ) ) Net increase in net assets from capital share transactions Class I Shares Proceeds from shares sold — Shares issued to holders in reinvestment of dividends 69 — Cost of shares redeemed — — Net increase in net assets from capital share transactions — Total increase in net assets Net Assets: Beginning of period — End of period** $ $ * Net of redemption fees of $ $ ** Including undistributed net investment income of $ ) $ — The accompanying notes are an integral part of these financial statements. 18 ACADEMY FUNDS TRUST Statement of Changes in Net Assets (Continued) Innovator Matrix Income® Fund From January 31, 2012 From January 1, 2013 (Inception Date) to June 30, 2013 to December 31, 2012 Change in Shares Outstanding: Class A Shares sold Shares issued to holders in reinvestment of dividends Shares redeemed ) ) Net increase Class I Shares sold — Shares issued to holders in reinvestment of dividends 4 — Shares redeemed — — Net increase — The accompanying notes are an integral part of these financial statements. 19 ACADEMY FUNDS TRUST Innovator Matrix Income® Fund Financial Highlights Six Months Ended June 30, 2013 Class A (Unaudited) Per share operating performance (For a share outstanding throughout each period) Net asset value, beginning of period $ Operations: Net investment income/(loss) Net realized and unrealized gain/(loss) Total from investment operations Dividends and distributions to shareholders: Dividends from net investment income ) Total dividends and distributions ) Change in net asset value for the period Redemption Fees Per Share Net asset value, end of period $ Total return(4) % Ratios/supplemental data Net assets, end of period (000) $ Ratio of net expenses to average net assets: Before expense limitation arrangement(5) %(1) After expense limitation arrangement(5) %(1) Ratio of net investment income/(loss) to average net assets: Before expense limitation arrangement(5) %(1) After expense limitation arrangement(5) %(1) Portfolio turnover rate 51
